         Case 2:20-cv-01435-JLR Document 11
                                         10 Filed 12/17/20
                                                  12/16/20 Page 1 of 6
                                                                     7



                                                                Hon. James L. Robart
 1

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 8
                                 AT SEATTLE
 9

10
                                                    No. 2:20-cv-01435-JLR
11   CLAUDE KARAM,
12                     Plaintiff,                   STIPULATED MOTION TO FILE
13              v.                                  THE ADMINISTRATIVE
                                                    RECORD UNDER SEAL AND
14   HARTFORD LIFE AND ACCIDENT                     [PROPOSED] ORDER
     INSURANCE COMPANY,                             NOTE ON MOTION CALENDAR:
15
                                                    December 16, 2020
16                     Defendant.

17

18
           For good cause, the parties respectfully move the Court to grant their
19
     stipulated motion to allow the Administrative Record to be filed under seal.
20
      STIPULATED MOTION TO FILE THE ADMINISTRATIVE RECORD
21
                                    UNDER SEAL
22

23         1.   In light of COVID-19 precautionary measures, the parties elected to

24   satisfy their meet and confer requirement by teleconference, conducted on

25   December 1, 2020. The participants at this conference were: a) Jesse Cowell,

26   Attorney for Plaintiff; and b) Sarah Swale, Attorney for Defendant.

     STIPULATED MOTION TO FILE THE ADMINISTRATIVE                       ROY LAW GROUP
                                                                            1000 SW Broadway, #900
     RECORD UNDER SEAL                                                            Portland, OR 97205
                                                                                  TEL 503-206-4313
                                                                                  FAX 855-344-1726
                                                                              www.roylawgroup.com
                                           Page 1
          Case 2:20-cv-01435-JLR Document 11
                                          10 Filed 12/17/20
                                                   12/16/20 Page 2 of 6
                                                                      7




 1         2.    First, Plaintiff submits, and Defendant does not dispute for

 2   purposes of this case only, that a motion to seal the Administrative Record

 3   (“AR” or “Administrative Record”) is justified in this case, because it involves a

 4   dispute over Plaintiff’s eligibility for long-term disability (“LTD”) benefits

 5   under an employee welfare benefit plan governed by the Employee Retirement

 6   Income Security Act, 29 U.S.C. §1001, et seq. (“ERISA”). This LTD benefits case

 7   is analogous to Social-Security Appeals, in that the Administrative Record

 8   contains highly sensitive medical information, protected under the Health

 9   Insurance Portability and Accountability Act of 1996 (“HIPAA”). Plaintiff

10   asserts that, like Social-Security Appeals, the Plaintiff’s privacy interests far

11   outweigh the public interest in access to the files. Therefore, just as the public

12   is limited to accessing files in Social-Security Appeals under FRCP 5.2(c),

13   Plaintiff asserts that this motion to file the AR under seal is justified in this
     LTD benefits case. In the interest of efficiency, and to avoid unnecessary
14
     motions practice, Defendant agrees to filing the AR under seal in this matter.
15
     In doing so, Defendant does not waive its right to assert in any other matter,
16
     ERISA or otherwise, that the AR should not be filed under seal.
17
           3.    Second, the parties agree that a motion to seal is far more
18
     economical, from both a human and financial resource perspective, than the
19
     alternative of redacting the Administrative Record. More specifically, the AR
20
     produced by Defendant will likely number in the thousands of pages and is
21
     peppered throughout with numerous references to Plaintiff’s social security
22
     number and date of birth, which would plainly require considerable time and
23
     effort to redact. Further, given Plaintiff’s assertion of the minimal public
24
     interest in accessing the highly sensitive medical information of the Plaintiff
25
     that comprises a significant portion of the Administrative Record, the parties
26

     STIPULATED MOTION TO FILE THE ADMINISTRATIVE                           ROY LAW GROUP
                                                                              1000 SW Broadway, #900
     RECORD UNDER SEAL                                                              Portland, OR 97205
                                                                                    TEL 503-206-4313
                                                                                    FAX 855-344-1726
                                                                                www.roylawgroup.com
                                             Page 2
          Case 2:20-cv-01435-JLR Document 11
                                          10 Filed 12/17/20
                                                   12/16/20 Page 3 of 6
                                                                      7




 1   respectfully submit that the expense and burden of redaction outweighs the far

 2   more economical option of simply filing the AR under seal in this matter.

 3         4.    Finally, given inefficiencies and added burdens affecting attorneys

 4   and support staff for both parties due to the COVID-19 pandemic, the parties

 5   are seeking relief from a potentially demanding redaction process to conserve

 6   their already strained resources. The parties respectfully submit that the ready

 7   and mutually agreeable alternative of filing the AR under seal will assist the

 8   parties in doing so.

 9         5.    Pursuant to LCR 5(g)(3)(A), the parties certify that:

10               A.     The conferencing details noted above are true and correct.

11               B.     The need to file the Administrative Record was discussed

12        with particular emphasis on: 1) Plaintiff’s assertion that HIPAA privacy

13        considerations outweigh the public interest in this LTD benefits case, as
          analogous to FRCP 5.2(c) treatment of Social-Security Appeals; and
14
          2) undue burdens implicated by the alternative of redacting an
15
          Administrative Record numbering in the thousands of pages, especially in
16
          the midst of the COVID-19 pandemic.
17
                 C.     Attempts to minimize the amount of material filed under seal
18
          would be impractical and unduly burdensome, since the Administrative
19
          Record is principally composed of either: 1) the highly sensitive medical
20
          records of Plaintiff; or 2) discussion of such highly sensitive information in
21
          the context of LTD benefits determinations. Further, the portions that
22
          would need to be redacted if they are not filed under seal are peppered
23
          over thousands of pages throughout the entire AR. The parties
24
          understand that FRCP 5.2(c) limits public access to the entire electronic
25
          files of analogous Social-Security Appeals for similar reasons.
26

     STIPULATED MOTION TO FILE THE ADMINISTRATIVE                         ROY LAW GROUP
                                                                            1000 SW Broadway, #900
     RECORD UNDER SEAL                                                            Portland, OR 97205
                                                                                  TEL 503-206-4313
                                                                                  FAX 855-344-1726
                                                                              www.roylawgroup.com
                                            Page 3
           Case 2:20-cv-01435-JLR Document 11
                                           10 Filed 12/17/20
                                                    12/16/20 Page 4 of 6
                                                                       7




 1                 D.    Redaction appears to be the only alternative to filing under

 2         seal. And the parties agree that filing under seal is the better alternative

 3         for the reasons specifically given above.

 4         6.      Pursuant to LCR 5(g)(3)(B), the parties agree for purposes of this

 5   case only, and counsel provides the following declaration briefly describing

 6   discussion that:

 7                 A.    By close analogy, FRCP 5.2(c) provides an applicable legal

 8         standard for filing the Administrative Record under seal.

 9                 B.    More specifically, just as public access is limited to the highly

10         sensitive medical information which permeates the files of Social-Security

11         Appeals under FRCP 5.2(c), Plaintiff asserts that the legitimate privacy

12         interest of Plaintiff under the HIPAA in protecting highly sensitive

13         medical information within this LTD benefits case far outweighs any
           legitimate public interest in free and unfettered access, thereby
14
           warranting the relief of the Court’s allowance to file the Administrative
15
           Record under seal. In the interest of efficiency, and to avoid unnecessary
16
           motions practice, Defendant agrees to filing the AR under seal in this
17
           matter. In doing so, Defendant does not waive its right to assert it any
18
           other matter, ERISA or otherwise, that the AR should not be filed under
19
           seal.
20
                   C.    The injury that will result if the stipulated motion is not
21
           granted is twofold: 1) Plaintiff asserts, and Defendant does not dispute for
22
           purposes of this case only, that Plaintiff’s highly sensitive medical
23
           information would be unnecessarily available to public access, in likely
24
           violation of the HIPAA, which could also create irreparable harm by
25
           misuse of such information by private persons and the publication of such
26
           information; and 2) the parties would incur high and potentially
     STIPULATED MOTION TO FILE THE ADMINISTRATIVE                           ROY LAW GROUP
                                                                              1000 SW Broadway, #900
     RECORD UNDER SEAL                                                              Portland, OR 97205
                                                                                    TEL 503-206-4313
                                                                                    FAX 855-344-1726
                                                                                www.roylawgroup.com
                                             Page 4
           Case 2:20-cv-01435-JLR Document 11
                                           10 Filed 12/17/20
                                                    12/16/20 Page 5 of 6
                                                                       7




 1         unnecessary expenditures of financial and human resources through the

 2         alternative of redaction at a time of c continuing national crisis, when

 3         both parties can ill afford to waste time and money.

 4                D.    The less restrictive alternative of redaction is not sufficient,

 5         for the unduly burdensome reasons noted above.

 6         In conclusion, for the reasons provided, the parties respectfully move the

 7   Court to grant the stipulated motion to file the AR under seal.

 8         Respectfully submitted this 16th day of December, 2020.

 9

10                                          ROY LAW GROUP

11                                               s/ Jesse Cowell
                                                 Jesse Cowell, WSBA 50725
12                                               Roy Law Group
13                                               1000 S.W. Broadway, Suite 900
                                                 Portland, OR 97205
14                                               PH: 503.206.4313
                                                 FAX: 855.344.1726
15                                               jesse@roylawgroup.com
                                                 Attorneys for Plaintiff
16

17
                                            JENSEN MORSE BAKER PLLC
18
                                                 s/ Sarah E. Swale
19                                               Sarah E. Swale, WSBA 29626
                                                 Jensen Morse Baker PLLC
20                                               1809 Seventh Avenue, Suite 410
21                                               Seattle, WA 98101
                                                 PH: 206.682.1644
22                                               FAX: 206.682.1496
                                                 sarah.swale@jmblawyers.com
23                                               Attorneys for Defendant
24

25

26

     STIPULATED MOTION TO FILE THE ADMINISTRATIVE                          ROY LAW GROUP
                                                                             1000 SW Broadway, #900
     RECORD UNDER SEAL                                                             Portland, OR 97205
                                                                                   TEL 503-206-4313
                                                                                   FAX 855-344-1726
                                                                               www.roylawgroup.com
                                             Page 5
         Case 2:20-cv-01435-JLR Document 11
                                         10 Filed 12/17/20
                                                  12/16/20 Page 6 of 6
                                                                     7




 1
                                 [PROPOSED] ORDER
 2
             Based on the Stipulated Motion to File the Administrative Record under
 3
     Seal, it is hereby ORDERED that the stipulated motion is granted for good
 4
     cause shown and the parties shall now file the Administrative Record under
 5
     seal.
 6
             DATED:    December 17, 2020.
 7

 8

 9
                                                     A
                                                     ____________________________
                                                     The Honorable James L. Robart
                                                     United States District Judge
10

11
     Presented by:
12

13   ROY LAW GROUP
14
     By: s/ Jesse Cowell
15      Jesse Cowell, WSBA 50725
     Attorney for Plaintiff
16

17

18   JENSEN MORSE BAKER PLLC
19

20   By: s/ Sarah E. Swale
      Sarah E. Swale, WSBA 29626
21   Attorney for Defendant
22

23

24

25

26

     STIPULATED MOTION TO FILE THE ADMINISTRATIVE                        ROY LAW GROUP
                                                                           1000 SW Broadway, #900
     RECORD UNDER SEAL                                                           Portland, OR 97205
                                                                                 TEL 503-206-4313
                                                                                 FAX 855-344-1726
                                                                             www.roylawgroup.com
                                            Page 6
